PER CURIAM:
Godfrey L.C. Phelps has filed a petition for writ of mandamus seeking an order directing the removal of District Judge Motz, as well as other relief. Mandamus relief is a drastic remedy and should be used only in extraordinary circumstances. Kerr v. United States Dist. Court, 426 U.S. 394, 402, 96 S.Ct. 2119, 48 L.Ed.2d 725 (1976); United States v. Moussaoui, 333 F.3d 509, 516-17 (4th Cir.2003). Further, mandamus relief is available only when the petitioner has a clear right to the relief sought. In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.1988). Because Phelps cannot show a clear right to the relief he seeks, we deny his petition for writ of mandamus. We also deny Phelps’ motions to proceed in forma pauperis as well as his motion for recusal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.